         Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 1 of 10                                                   FILED
                                                                                                                   2020 Oct-30 PM 09:27
                                                                                                                   U.S. DISTRICT COURT
                                                                                                                       N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DISTRICT


    IN RE: BLUE CROSS BLUE SHIELD                        :
    ANTITRUST LITIGATION                                 :      Master File No. 2:13-CV-20000-RDP
    MDL 2406                                             :
                                                         :      This document relates to:
                                                         :      Subscriber Track cases



             MOTION OF THE SUBSCRIBER PLAINTIFFS TO FILE
     THEIR FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

         Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, the Subscriber Plaintiffs

respectfully move this Court to allow them to amend and restate their Third Amended

Consolidated Class Action Complaint (“TACC”) to conform the pleadings to the settlement

agreement that has been reached with Defendants and that will be presented shortly to the Court

for preliminary approval, to incorporate amendments from the underlying Alabama complaint that

are being sought simultaneously with this amendment, and further, to update the list of proposed

class representatives. 1 The Subscriber Plaintiffs’ proposed Fourth Amended Consolidated Class

Action Complaint (“FACC”) is attached hereto as Exhibit A. The grounds for the proposed

amendment are as follows:




1
  The Amended Scheduling Order’s deadlines for amendments to pleadings or the addition of parties applies by its
terms only to the prioritized Alabama actions, and not to the Consolidated Class Action Complaint. Doc. 989.
Moreover, Subscriber Plaintiffs reserved all rights in their TACC to add parties or amend the consolidated pleadings
in non-prioritized actions as permitted and as appropriate. As Subscriber Plaintiffs noted in their TACC: “Consistent
with this Court’s Order and instructions as well as the narrowed scope of the streamlined proceeding, Subscriber
Plaintiffs reserve the right to, and in all likelihood will, identify further named plaintiffs, facts and/or claims from
outside of Alabama at a time to be determined by the court in further proceedings, and particularly after Defendants’
defenses related to the filed-rate doctrine for non-Alabama states have been fully adjudicated. As discovery
commences in the non-streamlined portion of the litigation against defendants other than Blue Cross Blue Shield of
Alabama, Subscriber Plaintiffs also reserve the right to correct any deficiencies in the naming of the various Individual
Blue Plan defendants.” TACC, Doc. 1082, at 8 of 475.
           Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 2 of 10




           1.      This Court is currently being asked to allow an amendment to the complaint in one

of the prioritized Alabama cases, and the purpose of the amendment requested herein is to conform

the governing Consolidated Complaint to those permitted amendments and thereby conform the

allegations of the consolidated complaint to reflect the terms of the parties’ proposed class action

settlement,, and further, to withdraw one plaintiff presently named in the TACC as a proposed

class representative, 2 to update the name of another proposed class representative named in the

TACC, 3 and to supplement the naming of all Blue Plan licensees.

           2.      Because the Amended Scheduling Order’s deadlines for amending pleadings or

adding parties applies by its terms only to the prioritized Alabama cases (Doc. 989), should the

Court permit the separately requested amendments to one of the underlying complaints in the

prioritized Alabama cases, consideration need be given here for purposes of the Consolidated

Complaint only pursuant to Fed. R. Civ. P. 15(a)(2). That standard is readily met: “[A] party may

amend its pleading only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

           3.      Here, the requirements of Rule 15(a)(2) are established first by Defendants’

consent. Even absent such consent, the amendment should be allowed. Emphasizing the Rule’s

directive that leave should be “freely” given for the sake of justice, the Supreme Court in Foman

v. Davis, 371 U.S. 178, 182 (1962) explained that it is particularly appropriate to allow

amendments that “state an alternative theory for recovery,” so that the plaintiff can “test his claim

on the merits.” Id. at 182. See also, e.g., Hall v. United Insurance Company of America, 367 F. 3d


2
  Named Florida plaintiff James Hoyer, P.A. has filed a Chapter 7 bankruptcy, is being liquidated, and a trustee has
been appointed. Subscriber Plaintiffs accordingly wish to withdraw James Hoyer, P.A. as a proposed class
representative in their Consolidated Complaint, without prejudice to such plaintiff’s continuing claims or rights as a
class member or individual plaintiff in its own underlying action.
3
    Named Hawaii plaintiff Angel Vardas has married and is now known as Angel Foster.



                                                          2
       Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 3 of 10




1255, 1262 (11th Cir. 2004). Further, none of the factors that courts in the Eleventh Circuit have

identified as justifying a denial of leave to amend are present. See Bryant v. Dupree, 252 F.3d

1161, 1163 (11th Cir. 2001) (a court may deny leave to amend (1) where there has been undue

delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by amendments previously

allowed; (2) where allowing amendment would cause undue prejudice to the opposing party; or

(3) where amendment would be futile) (citing Foman, 371 U.S. at 182)).

       4.      Further, courts routinely permit class action plaintiffs to amend their complaints in

order to conform the pleadings to a settlement. See generally Barnard v. CorePower Yoga LLC,

2017 WL 3977384, at *1, n.1 (N.D. Cal. Sept. 11, 2017) (noting in an opinion granting preliminary

approval of class action settlement that the court also “[grants] Plaintiff's unopposed request

to amend the complaint to conform with      the settled claims    in   the settlement agreement”);

Altamirano v. Shaw Indus., Inc., No. 13-CV-00939-HSG, 2015 WL 4512372, at *1 (N.D. Cal. July

24, 2015) (granting preliminary approval of class action settlement and granting the corresponding

“motion to amend the complaint for purposes of settlement”); Chambery v. Tuxedo Junction Inc.,

10 F. Supp. 3d 415, 418 (W.D.N.Y. 2014) (granting preliminary approval of settlement and

granting leave to amend under Rule 15(a)(2) when the settlement expressly contemplating the

filing of the amended complaint); In re Currency Conversion Fee Antitrust Litig., 2006 WL

3247396, at *4 (S.D.N.Y. Nov. 8, 2006) (holding it was “in the interest of justice” to grant leave

to amend the complaint to correspond to the class action settlement); In re Nasdaq Market-Makers

Antitrust Litig., 1997 WL 805062, at *7 (S.D.N.Y. Dec. 31, 1997) (granting a motion to amend

the complaint for purposes of class action settlement).

       5.      Defendants have advised Subscribers’ Co-Lead Counsel that they will take no

position with respect to the motion.




                                                 3
       Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 4 of 10




       Wherefore, the Plaintiff herein respectfully request this Court to enter an Order allowing

them to it to file the attached Fourth Amended Consolidated Class Action Complaint (Exhibit A

hereto).


This the 30th day of October, 2020              Respectfully submitted,

   /s/ David Boies                                /s/ Michael D. Hausfeld
 David Boies – Co-Lead Counsel                  Michael D. Hausfeld – Co-Lead
 BOIES, SCHILLER & FLEXNER LLP                  Counsel
 333 Main Street                                Swathi Bojedla – Discovery Committee
 Armonk, NY 10504                               HAUSFELD LLP
 Tel: (914) 749-8200                            1700 K Street NW, Suite 650
 Fax: (914) 749-8200                            Washington, DC 20006
 dboies@bsfllp.com                              Tel: (202) 540-7200
                                                Fax: (202) 540-7201
                                                mhausfeld@hausfeld.com
                                                sbojedla@hausfeld.com

 Charles J. Cooper – Co-Chair, Written          Megan Jones – Settlement Committee &
 Submissions Committee                          PSC Member
 COOPER & KIRK, PLLC                            Arthur Bailey – Discovery Committee
 1523 New Hampshire Avenue NW                   HAUSFELD LLP
 Washington, DC 20036                           600 Montgomery Street, Suite 3200
 Tel: (202) 220-9600                            San Francisco, CA 94111
 Fax: (202) 220-9601                            Tel: (415) 633-1908
 ccooper@cooperkirk.com                         Fax: (415) 358-4980
                                                mjones@hausfeld.com
                                                abailey@hausfeld.com




                                               4
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 5 of 10




Chris T. Hellums – Local Facilitating   William A. Isaacson – Settlement
Counsel                                 Committee & PSC Member
PITTMAN, DUTTON & HELLUMS,              PAUL WEISS
P.C.                                    2001 K Street, NW
2001 Park Place N, 1100 Park Place      Washington, DC 20006-1047
Tower                                   Tel: (202) 223-7313
Birmingham, AL 35203                    Fax: (202) 379-4937
Tel: (205) 322-8880                     wisaacson@bsfllp.com
Fax: (205) 328-2711
chrish@pittmandutton.com

Gregory Davis – Settlement Committee    Cyril V. Smith – Settlement Committee
& PSC Member                            & PSC Member
DAVIS & TALIAFERRO, LLC                 ZUCKERMAN SPAEDER, LLP
7031 Halcyon Park Drive                 100 East Pratt Street, Suite 2440
Montgomery, AL 36117                    Baltimore, MD 21202-1031
Tel: (334) 832-9080                     Tel: (410) 949-1145
Fax: (334) 409-7001                     Fax: (410) 659-0436
gldavis@knology.net                     csmith@zuckerman.com

Kathleen Chavez – Settlement            _/s/ David J. Guin
Committee & PSC Member                  David Guin – Co-Chair, Written
FOOTE, MIELKE, CHAVEZ &                 Submissions Committee
O’NEIL, LLC                             Tammy Stokes – Damages Committee
10 West State Street, Suite 200         GUIN, STOKES & EVANS, LLC
Geneva, IL 60134                        300 Richard Arrington Jr. Blvd. North
Tel: (630) 797-3339                     Suite 600/Title Building
Fax: (630) 232-7452                     Birmingham, AL 35203
kcc@fmcolaw.com                         Tel: (205) 226-2282
                                        Fax: (205) 226-2357
                                        davidg@gseattorneys.com
                                        tammys@gseattorneys.com




                                        5
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 6 of 10




Carl S. Kravitz – Expert Committee   Richard Feinstein – Expert Committee
ZUCKERMAN SPAEDER LLP                Karen Dyer – Expert Committee
1800 M Street NW, Suite 1000         Hamish P.M. Hume – Discovery
Washington, DC 20036-5807            Committee
Tel: (202) 778-1800                  BOIES, SCHILLER FLEXNER LLP
Fax: (202) 822-8106                  1401 New York Avenue NW
ckravitz@zuckerman.com               Washington, DC 20005
                                     Tel: (202) 237-2727
                                     Fax: (202) 237-6131
                                     rfeinstein@bsfllp.com
                                     kdyer@bsfllp.com
                                     hhume@bsfllp.com

Mindee Reuben                        Nate Cihlar
Lite DePalma Greenberg               Joshua Callister
1835 Market Street, Suite 2700       Srauss & Boies
Philadelphia, PA 19103               4041 University Drive, 5th Floor
Tel: (267) 314-7980                  Fairfax, VA 22030
Fax: (973) 623-0858                  Tel: (703) 764-8700
mreubin@litedepalma.com              Fax: (703) 764-8704
                                     ncihlar@straus-boies.com
                                     jcallister@straus-boies.com

Patrick Cafferty – Discovery         Bryan Clobes – Litigation Committee
Committee                            Ellen Meriwether – Written
CAFFERTY CLOBES                      Submissions Committee
MERIWETHER & SPRENGEL LLP            CAFFERTY CLOBES MERIWETHER
150 S. Wacker Drive, Suite 300       & SPRENGEL LLP
Chicago, IL 60606                    2005 North Monroe Street
Tel: (312) 782-4880                  Media, PA 19063
pcafferty@caffertyclobes.com         Tel: (215) 864-2800
                                     Fax: (215) 864-2810
                                     bclobes@caffertyclobes.com
                                     emeriwether@caffertyclobes.com




                                     6
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 7 of 10




Andrew Lemmon – Chair, Discovery     Virginia Buchanan – Chair, Class
Committee                            Certification Committee
LEMMON LAW FIRM                      LEVIN PAPANTONIO THOMAS
15058 River Road                     MITCHELL RAFFERTY &
PO Box 904                           PROCTOR, P.A.
Hahnville, LA 70057                  316 South Baylen Street, Suite 600
Tel: (985) 783-6789                  Pensacola, FL 32502
Fax: (985) 783-1333                  Tel: (850) 435-7000
andrew@lemmonlawfirm.com             Fax: (850) 435-7020
                                     vbuchanan@levinlaw.com

Douglas Dellaccio – Litigation       Larry McDevitt – Chair, Class
Committee                            Certification Committee
CORY WATSON CROWDER &                David Wilkerson – Discovery
DEGARIS, P.C.                        Committee
2131 Magnolia Avenue, Suite 200      VAN WINKLE LAW FIRM
Birmingham, AL 32505                 11 North Market Street
Tel: (205) 328-2200                  Asheville, NC 28801
Fax: (205) 324-7896                  Tel: (828) 258-2991
ddellaccio@cwcd.com                  lmcdevitt@vwlawfirm.com
                                     dwilkerson@vwlawfirm.com

Edwin J. Kilpela, Jr.                Robert M. Foote – Damages
Benjamin Sweet – Litigation          Committee
Committee                            FOOTE, MIELKE, CHAVEZ &
DEL SOLE CAVANAUGH STROYD            O’NEIL, LLC
LLC                                  10 West State Street, Suite 200
200 First Avenue, Suite 300          Geneva, IL 60134
Pittsburgh, PA 15222                 Tel: (630) 797-3339
Tel: (412) 261-2393                  Fax: (630) 232-7452
Fax: (412) 261-2110                  rmf@fmcolaw.com
ekilpela@dsclaw.com
bsweet@dsclaw.com




                                    7
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 8 of 10




Charles T. Caliendo – Class          Robert Eisler – Discovery Committee
Certification Committee              GRANT & EISENHOFER
GRANT & EISENHOFER                   123 Justison Street
485 Lexington Avenue                 Wilmington, DE 19801
New York, NY 10017                   Tel: (302) 622-7000
Tel: (646) 722-8500                  Fax: (302) 622-7100
Fax: (646) 722-8501                  reisler@gelaw.com
ccaliendo@gelaw.com

Daniel Gustafson – Litigation        Brent Hazzard – Litigation Committee
Committee                            HAZZARD LAW, LLC
Daniel C. Hedlund – Damages          447 Northpark Drive
Committee                            Ridgeland, MS 39157
GUSTAFSON GLUEK PLLC                 Tel: (601) 977-5253
120 South Sixth Street, Suite 2600   Fax: (601) 977-5236
Minneapolis, MN 55402                brenthazzard@yahoo.com
Tel: (612) 333-8844
Fax: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com

John Saxon – Litigation Committee    Lawrence Jones – Damages Committee
JOHN D. SAXON, P.C.                  JONES WARD PLC
2119 3rd Avenue North                The Pointe
Birmingham, AL 35203-3314            1205 East Washington Street, Suite 111
Tel: (205) 324-0223                  Louisville, Kentucky 40206
Fax: (205) 323-1583                  Tel: (502) 882-6000
jsaxon@saxonattorneys.com            Fax: (502) 587-2007
                                     larry@jonesward.com




                                     8
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 9 of 10




Robert Methvin – Chair, Settlement       Michael McGartland – Class
Committee                                Certification Committee
James M. Terrell – Class Certification   MCGARTLAND & BORCHARDT
Committee                                LLP
MCCALLUM, METHVIN &                      1300 South University Drive, Suite 500
TERRELL, P.C.                            Fort Worth, TX 76107
The Highland Building                    Tel: (817) 332-9300
2201 Arlington Avenue South              Fax: (817) 332-9301
Birmingham, AL 35205                     mike@attorneysmb.com
Tel: (205) 939-0199
Fax: (205) 939-0399
rgm@mmlaw.net
jterrell@mmlaw.net

H. Lewis Gillis – Co-Head Chair,         David J. Hodge – Chair, Settlement
Litigation Committee                     Committee
MEANS GILLIS LAW, LLC                    MORRIS, KING & HODGE
3121 Zelda Court                         200 Pratt Avenue NE
Montgomery, AL 36106                     Huntsville, AL 35801
Tel: 1-800-626-9684                      Tel: (256) 536-0588
hlgillis@tmgslaw.com                     Fax: (256) 533-1504
                                         lstewart@alinjurylaw.com

Dianne M. Nast – Class Certification     Patrick W. Pendley – Chair, Damages
Committee                                Committee
NASTLAW LLC                              Christopher Coffin – State Liaison
1101 Market Street, Suite 2801           Committee
Philadelphia, PA 19107                   PENDLEY, BAUDIN & COFFIN, LLP
Tel: (215) 923-9300                      Post Office Drawer 71
Fax: (215) 923-9302                      Plaquemine, LA 70765
dnast@nastlaw.com                        Tel: (225) 687-6369
                                         pwpendley@pbclawfirm.com
                                         ccoffin@pbclawfirm.com




                                         9
     Case 2:13-cv-20000-RDP Document 2609 Filed 10/30/20 Page 10 of 10




Edgar D. Gankendorff – Co-Head            Richard Rouco – Written Submissions
Chair, Litigation Committee               Committee
Eric R.G. Belin – Damages Committee       QUINN, CONNOR, WEAVER,
PROVOSTY & GANKENDORFF,                   DAVIES & ROUCO LLP
LLC                                       2 – 20th Street North, Suite 930
650 Poydras Street, Suite 2700            Birmingham, AL 35203
New Orleans, LA 70130                     Tel: (205) 870-9989
Tel: (504) 410-2795                       Fax: (205) 870-9989
Fax: (504) 410-2796                       rrouco@qcwdr.com
egankendorff@provostylaw.com
ebelin@provostylaw.com

Garrett Blanchfield – Written             Jason Thompson – Damages
Submissions Committee                     Committee
REINHARDT, WENDORF &                      SOMMERS SCHWARTZ
BLANCHFIELD                               One Towne Square, 17th Floor
E-1250 First National Bank Building       Southfield, MI 48076
332 Minnesota Street                      Tel: (248) 355-0300
St. Paul, MN 55101                        jthompson@sommerspc.com
Tel: (651) 287-2100
Fax: (651) 287-2103
g.blanchfield@rwblawfirm.com

    Subscriber Plaintiff Co-Lead Counsel and Committee Chairs and Members

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served using
the CM/ECF system, which will send notification of such filing to counsel of record.

      Dated: October 30, 2020
                                       /s/ David J. Guin
                                          David J. Guin




                                         10
